DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed April 25, 2022, wherein claims 1, 21, and 23 were amended, claim 24 was canceled, and claim 25 was added.  Claims 1-23 and 25 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 21 recites “the textile fabric is defined by a uniform fabric structure that extends throughout the coherent abrasive area,” (emphasis added), which was not described in Applicant’s specification.  Claims 2-19, 22, and 25 are rejected as being dependent from a rejected claim.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 21 recites “the textile fabric is defined by a uniform fabric structure that extends throughout the coherent abrasive area,” (emphasis added), and it is not precisely clear what meaning is intended by the term uniform fabric structure.  A description has not been provided by Applicant (see rejection under 35 USC 112(a) above) and the metes and bounds of the term are unknown.  In the interest of compact prosecution and for the purposes of this Office action, the term will be given its broadest reasonable interpretation.  Claims 2-19, 22, and 25 are rejected as being dependent from a rejected claim.   





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Krech (US 5,674,122, “Krech”).  

Regarding claim 1, Krech discloses an abrasive belt (Figs 3-5, below) comprising: 
a textile fabric 26 being formed of interconnected fabric yarns (4:32-60), and 
a coherent abrasive area that is a single, interconnected abrasive area that is continuous (Fig 5, below, coherent abrasive area defined by area of abrasive particles 38), wherein the coherent abrasive area is configured to sand or abrade a work piece, wherein 
the coherent abrasive area is formed on one side of the textile fabric (formed on the upper side in Fig 5), wherein the coherent abrasive area comprises a plurality of regularly distributed openings in the form of through holes, the textile fabric is defined by a uniform fabric structure that extends throughout the coherent abrasive area (holes 30 regularly distributed across coherent abrasive area, Figs 3-5, 4:5-25, where a uniform fabric structure repeats every three vertical rows defined by four beams, Fig 4, below; the coherent abrasive area of Krech in Figure 3 is consistent with Applicant’s description [0021]) but Krech does not explicitly disclose that the coherent abrasive area defines a uniform thickness of the abrasive belt.    
With regard to the term “uniform thickness,” Applicant discloses that a “highly uniform thickness of the abrasive belt can be achieved” when there are height variations in the textile fabric that comprises interconnection points defined by crossing yarns that “necessarily entail a local height variation” [0057].  That is, as seen in Applicant’s Figure 2, the term “uniform thickness” would appear to represent a –generally uniform thickness- or –uniform maximum thickness- of the abrasive belt, each of which is taught by Krech.  Additionally, Applicant describes that acceptable fabrics to form the uniform thickness abrasive belt would comprise weft- and warp-knitted fabrics.  The fabric backing 26 taught by Krech is disclosed as warp-knitted (2:43-48; 4:32-50).  
Krech discloses that the abrasive particles 38 are applied in the make coat 36, which has been applied in liquid or flowable form over the fabric backing 26 (6:46-55).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that the liquid or flowable make layer would evenly flow across the fabric backing 26 before being drop or electrostatically coated with the abrasive particles.  A skilled artisan would have further understood that the electrostatically sprayed particles over the flowed, even make surface, would define an abrasive area of uniform thickness, such as shown in Figure 5, below, consistent with Applicant’s use of the term, as described above and particularly understanding Krech uses a warp-knitted fabric, consistent with Applicant’s disclosure.  
Applicant has not structurally defined the configuration of the belt itself.  The device of Krech teaches the claimed device, as described above.   Assuming arguendo, that the term “belt” necessarily defines a looped or rolled structure, Krech does disclose that the abrasive article can be formed into “sheets, discs (e.g., as shown in FIG. 3), rolls and the like” (8:27-32).  As taught by Krech, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the abrasive article of Krech as a roll (belt), for example, based on particular need or intended use.   

    PNG
    media_image1.png
    338
    314
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    458
    518
    media_image2.png
    Greyscale

                                 
    PNG
    media_image3.png
    401
    511
    media_image3.png
    Greyscale
  

Regarding claims 2-3, Krech discloses the limitations of claim 1, as described above, and further discloses: 
wherein the openings are arranged in lines (openings are arranged in both vertical lines and in horizontal lines (every other opening), Figs 3-5, above),
each respective one of the lines has multiple ones of the openings 30 disposed along the respective one of the [vertical and horizontal] lines (Figs 3-5), wherein the multiple ones of the openings are regularly spaced apart from each other along the respective one of the lines (Figs 3-5, each is regularly spaced vertically and every other is spaced horizontally), 
each of the multiple ones of the openings are offset from each one of the openings in another one of the lines when viewed along a machine direction of the abrasive belt (when machine direction of the belt/roll is vertical, Figs 3-5), and 
wherein the other one of the lines is adjacent to the respective one of the lines (Fig 3),
but does not explicitly disclose:
that the [horizontal] lines are perpendicular to a machine direction of the abrasive belt, the machine direction being defined by a direction in which the abrasive belt is driven to circulate.  However, Krech does disclose that the abrasive article can be formed into “sheets, discs (e.g., as shown in FIG. 3), rolls and the like” (8:27-32), as described above.  As taught by Krech, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the abrasive article of Krech as a roll, for example, in which a machine direction of the abrasive roll corresponded to a direction in which the abrasive belt is driven to circulate, such as upward in Figure 5, above, where the horizontal lines described above would be perpendicular to the machine direction.  

Regarding claim 4, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein a ratio of the volume of the fabric yarns to a volume of the abrasive belt, not including the openings, is 0.1:1 to 0.9:1.  Applicant has not assigned any criticality to the claimed ratio, only that it is “preferably” in the claimed range [0039], see MPEP 2144.05 II B)  A skilled artisan would  have found it obvious to configure the volumes of the fabric yarns and the abrasive belt according to application and basic engineering principles, including volumes that were within the claimed ratio. 

Regarding claims 5-8 and 10, Krech discloses the limitations of claim 1, as described above, and further discloses 
wherein the coherent abrasive area on one side of the textile fabric comprises a coating applied to the one side of the textile fabric (Figs 3-5, above),	
wherein the thickness of each of the fabric yarns is between 5 to 4000 dtex (4:50-65, 150 denier = 167 dtex), 
wherein the fabric yarns are knitted, stitched or woven (4:32-50), 
wherein the openings have the form of an equilateral quadrilateral or are of hexagonal shape (fig 5, openings 30 define a generally rectangular shape), and 
wherein a largest diameter of the openings is 0.3mm to 20mm (3mm, 5:30-35).

Regarding claim 9, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the openings have a long dimension and a short dimension, the long dimension extending in a machine direction of the abrasive belt.  Krech is silent as to the particular proportions of the openings, although the figures above would appear to represent a short dimension in a vertical machine direction. However, Krech also teaches providing hexagonal openings that provide better nonloading characteristics (8:45-55).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the abrasive article of Krech to define hexagonal openings for the reasons described.  With regard to the orientation of the hexagons, it would have been obvious to a skilled artisan to try each of a vertical and horizontal orientation of the hexagonal shape within the fabric pattern, where a vertically arranged hexagon would define a long dimension in the vertical machine direction.  


Regarding claim 11, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the interconnected fabric yarns are arranged in the form of beams of a plurality of interconnected fabric yarns (Figs 4-5, beams 27 running generally vertically comprising interconnected fibers), the beams separating neighboring openings and being arranged such that they extend in a direction intersecting a horizontal machine direction of the abrasive belt (Figs 4-5).

Regarding claim 12, Krech discloses the limitations of claim 1, as described above, and further discloses wherein a number of fabric yarns crossing at interconnection points of the interconnected fabric yarns is constant throughout the abrasive belt (number of fabric yarns crossing in 27 is constant, Fig 4-5).

Regarding claim 13, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the textile fabric has an atlas or cord structure (cord structure of 27, see Figs 4-5).  

Regarding claims 14-17, Krech discloses the limitations of claim 1, as described above, and further comprising reinforcing yarns worked into the textile fabric (yarns of 27 defining reinforcing yarns), 
wherein each of the reinforcing yarns have a thickness of 1 to 1/20 times the thickness of each of the fabric yarns (1 time the thickness of the fabric yarns, 4:50-65), and 
wherein the reinforcing yarns are worked into beams 27 (as described), but Krech does not explicitly disclose that the reinforcing yarns are worked into the textile fabric in the form of a pillar stitch.  The use of a pillar stitch would have been an obvious matter of choice and structural design to one having ordinary skill in the art before the effective filing date of the claimed invention, noting also that the pillar stitch is a well-known stitch which is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in a previous office action, and since the claim does not recite any additional structure which would differ the reinforcing yarns from the other yarns.  

Regarding claim 18, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the textile fabric is impregnated with an impregnation and the textile fabric is tensed when applying and/or curing the impregnation (6:33-45, impregnated fabric is stressed and allowed to cure).  

Regarding claim 19, Krech discloses the limitations of claim 1, as described above, and further discloses wherein a total area of the openings is 0.1 to 10 times a total surface area of the total coherent abrasive area (2:48-55; 5:7-20, Examiner noting Applicant has not assigned any criticality to the claimed area relationship, only that it is “preferably” in the claimed range [0071], see MPEP 2144.05 II B).

Regarding claim 20, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose the claimed elongation in response to the recited force application.  Krech discloses structure consistent with the limitations of claim 1, as described above, and, as such, one of ordinary skill would understand the device of Krech to behave in a similar manners to the claimed invention, including an elongation response to the application of the recited force.  Also, Applicant has not assigned any criticality to the claimed elongation, only that it is “preferably” in the claimed range [0073], see MPEP 2144.05 II B.   The exact percent elongation of a sample length of 200mm of the abrasive belt would have been an obvious matter of choice and structural design to one having ordinary skill in the art before the effective filing date of the claimed invention, since the percent elongation would depend upon the exact type of yarns and/or stitching used in manufacturing the abrasive belt, based on the intended use of the device.  

Regarding claims 21-23, Krech discloses an abrasive belt consistent with the required limitations, as described above in the rejections of claims 1-20, including that the backside is flattened (flat), and that the abrasive belt has a uniform thickness (as described above).   As best understood by Examiner, the claimed uniform thickness of Applicant’s abrasive belt is not exactly uniform across the entire belt.  Instead, the uniformity appears to be a general overall uniform thickness, measured at the thicker points, for example, see Applicant’s Figure 2 (see also rejection of claim 1, above).  Krech also teaches a device comprising a fabric that, when coated, would define similar high and low points on a lower surface thereof, and would accordingly also define a generally uniform thickness (as used by Applicant), as would be understood by a skilled artisan.   Applicant’s generally uniform thickness may provide a uniform contact surface and direct pressure control (Spec [0033]), which the device of Krech also provides (“single abrasive surface” 2:30-33; 2:40-42).  Additionally, the abrasive article of Krech would have been obvious to a skilled artisan to be realized as an abrasive roll having a machine direction that was perpendicular to the lines, as described above.  
Assuming arguendo that the limitation of “the backside is flattened” of claim 23 is intended to describe a process step, Examiner indicates that per MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation would not be given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  As described above, the backside of the device of Krech is flat (or flattened).  

 Regarding claim 25, Krech discloses the limitations of claim 1, as described above, and further discloses wherein an entirety of the textile fabric is defined by beams (beams 27 define and are disposed throughout the fabric, Fig 4), all of the beams 27 of the textile fabric being transverse to a horizontal machine direction of the abrasive belt, the machine direction being defined by a direction in which the abrasive belt is driven to circulate, understanding the belt or roll could be driven in a machine direction to the right, Fig 4.  


Response to Arguments
Applicant’s arguments with respect to the claims filed April 25, 2022 have been considered but are not persuasive.  Specifically, Applicant alleges that Krech “teaches a backing that his [sic] distinct zones defined by different fabric structures, which provides an inhomogeneous grain distribution,” (remarks, page 6).  Examiner respectfully disagrees.  Applicant’s fabric structure also defines distinct zones, in that the number of yarns below the abrasive varies across the device.  That is, some areas have many yarns overlapping (at intersections of beams) while other areas define fewer yarns.  A skilled artisan would understand that such inconsistent backing zones on Applicant’s device would similarly define an inhomogeneous grain distribution.  
To Applicant’s allegation that Krech does not disclose a uniform fabric structure, Examiner respectfully disagrees, indicating that Krech’s fabric structure is uniform, as described above.  Additionally, Applicant has not provided any particular meaning of the term.  
Applicant also asserts that 
Such distinct zones of different fabric structures cause the article of Krech to have an inhomogeneous grain distribution at the sanded and, thus, leaves stripes in the sanded surface, especially if used as an abrasive belt due to the singular machine direction of abrasive belts. Remarks, page 7.

Examiner respectfully indicates that Applicant’s device defines areas or pathways of greater abrasive concentration.  Applicant’s Figure 1 has been annotated and provided below, all lines A-D parallel with the Machine Direction M1 of Applicant’s Figure 3A.  
                      
    PNG
    media_image4.png
    414
    661
    media_image4.png
    Greyscale

One of ordinary skill would understand that lines A, C, and D (centered across the apertures) would defined pathways of less abrasives that that of line B, located halfway between adjacent apertures.  Applying Applicant’s reasoning, material below line B would be define stripes in the sanded surface.  
With regard to the backside coating being flattened and Applicant’s assertion that “Examiner admits to ignoring this subject matter,” Examiner respectfully disagrees.   In the previous Office action (10:4-5), Examiner clearly indicated the backside of Krech is flattened (flat).  As best understood by Examiner, Applicant is referring to the product-by-process analysis (assuming arguendo), where Examiner indicated that the method of manufacture is not germane to the product itself.  Applicant’s assertions in remarks, page 10, papa 2 make it clear that Applicant is, in fact, intending to claim a method step in the apparatus claim.  A skilled artisan would understand that the device of Krech could receive similar flattening treatment.  
Finally, with regard to the claimed uniform thickness of the abrasive article, as described above, Applicant has described that a generally uniform thickness may provide a uniform contact surface and direct pressure control (Spec [0033]), which the device of Krech also provides (“single abrasive surface” 2:30-33; 2:40-42).  Applicant’s abrasive belt defines height variations from crossing yarns that can still provide a highly uniform thickness [0057].   Further, one of ordinary skill would understand the warp-knitted fabric of Krech, consistent with Applicant’s disclosure, to provide a similarly uniform thickness.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723